Title: Thomas Jefferson to Richard N. Thweatt, 6 July 1818
From: Jefferson, Thomas
To: Thweatt, Richard Noble


          
            Dear Sir
            July 6. 18.
          
          I have for some months been expecting a cask of Scupernon wine which mr Burton of N. Carolina was so kind as to procure for me. I have not heard from mr Burton himself thro’ what channel he forwarded it, but Francis Eppes tells me he thinks it was either addressed to your care or to that of mr Johnson a merchant of Petersburg. I take the liberty of troubling you with this enquiry, and with the further request, if it be in Petersburg to have it forwarded to mr Patrick Gibson of Richmond who will pay all expences of transportation Etc.  & to drop me a line of information. with my apologies for this trouble accept the assurance of my great esteem & respect.
          Th: Jefferson
        